Citation Nr: 1730033	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and the Veteran's daughter




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to September 1985, with service in Vietnam.  He passed away in November 2005.  The appellant is the Veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal. 

The Board denied the appellant's claim in a February 2016 decision.  The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Remand (Joint Motion) in July 2016.  By order dated in that same month, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The RO in Baltimore, Maryland, has jurisdiction of the appellant's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties to the Joint Motion agreed that the Board's February 2016 decision did not address whether the Veteran's service-connected residuals of lung cancer, including asthma, rendered him materially less capable of resisting the effects of his pancreatic cancer, which was identified by the November 2005 Certificate of Death as the cause of his death.  38 C.F.R. § 3.312(c)(3).  The parties also agreed that, in doing so, the Board's February 2016 decision relied on an inadequate August 2015 Specialist's Opinion.  

Finally, parties agreed that the Board's February 2016 decision erred in part by not adjudicating a potentially reasonably raised claim for service connection for the cause of death for the Veteran's pancreatic cancer, to include as due to herbicides exposure.

In March 2017 the appellant's attorney submitted an undated medical opinion from a private gastroenterologist that the Veteran's exposure to DDT in Vietnam more likely than not caused, or increased his risk, for his fatal pancreatic cancer.  The private physician reviewed the Veteran's medical history.  He observed that the Veteran had been service connected for lung cancer and prostate cancer, both associated with exposure to herbicides.  

The physician related that several studies had found a statistically significant association between herbicides and pancreatic cancer.  Some peer-reviewed literature, plus the American Cancer Society, suggested that dioxin or Agent Orange exposure was not a direct cause of pancreatic cancer.  The Institute of Medicine in 2010 published the Veterans and Agent Orange: Update 2010, which summarized many occupational studies plus meta-analyses including Agent Orange and similar compounds.  There was no question that these compounds exerted a carcinogenic effect.  It was felt there was inadequate or insufficient evidence in 2010 for a decision on pancreatic cancer. 

The private physician also stated that, however, numerous studies had shown an increased risk of pancreatic cancer to herbicides/pesticides.  In particular, DDT had been associated with increased risk of pancreatic cancer.  The private physician listed 6 such studies.  

The Veteran served in Vietnam and exposure to herbicides is presumed.  Under the applicable regulation, "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6) (2016).  DDT is not specifically listed in that regulation.  

Given the private medical opinion, the Board finds that further development should be taken to verify whether the Veteran was exposed to DDT during active duty in Vietnam, and, if he was so exposed, a medical opinion to address whether that exposure caused his fatal pancreatic cancer.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate action to verify the likelihood of the Veteran's exposure to DDT during service in Vietnam.  

Document the efforts made to obtain verification along with any negative responses.

2.  Then, forward copies of all pertinent records from the Veteran's eFolders to a VA oncologist.  Following a review of the relevant medical evidence and history, (including the undated medical opinion from the private gastroenterologist), the examiner is asked to opine:

(a) whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's service-connected residuals of lung cancer, including asthma, rendered him materially less capable of resisting the effects of pancreatic cancer, which ultimately caused his death; 

(b) whether it is at least as likely as not (50 percent or more likelihood) that exposure to Agent Orange caused the Veteran's fatal pancreatic cancer.  In doing so, the VA examiner is requested to specifically address the apparent uncertainty surrounding whether Agent Orange is a direct cause of pancreatic cancer, and whether there are any differences between Agent Orange and DDT in terms of causing pancreatic cancer; and

(c) if and only if the claimed exposure to DDT is corroborated, whether it is at least as likely as not (50 percent or more likelihood) that the verified exposure to DDT caused the Veteran's fatal pancreatic cancer.  In doing so, the VA examiner is requested to specifically address the undated opinion from the private gastroenterologist that the Veteran's exposure to DDT in Vietnam more likely than not caused, or increased his risk, for his fatal pancreatic cancer.

3.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

